Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page1of1i4 PagelD1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE

 

WESTERN DIVISION
)
PETRINA BOYLAND, )
)
Plaintiff, )
v. } Case No.
)
GARDA CL CENTRAL, INC. )
D/B/A/ )
GARDAWORLD CASH SERVICES, } JURY DEMANDED
)
Defendants. )

 

COMPLAINT

 

COMES NOW the Plaintiff, Petrina Boyland, by and through counsel, and would hereby
state the following in support of her Complaint for the following causes of action seeking
damages against, Defendants, Garda CL Central, Inc. d/b/a GardaWorld Cash Services:

NATURE OF THE ACTION

This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil
Rights of 1991 to correct unlawful employment practices on the basis of sex and to provide
appropriate relief to Plaintiff, Petrina Boyland, who was adversely affected by such practices. In
support of her Complaint, Plaintiff, alleges that Defendant, Garda CL Central, Inc. D/B/A
GardaWorld Cash Services subjected Plaintiff, Petrina Boyland to sexual harassment and
retaliated against her for engaging in protected activity under Title VIL.

PARTIES
1. Plaintiff, Petrina Boyland, (hereinafter referred to as “Plaintiff” or “Boyland”), is an adult
resident citizen of the city of Memphis, Shelby County, Tennessee. Plaintiff resides at

1509 South Parkway, East, Memphis, Shelby County, Tennessee, 38106.
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 2of14 PagelD2

2. Plaintiff is a member of the African-American race and is of the female gender.

3. Defendant Garda CL Central, Inc. d/b/a’ GardaWorld, (hereinafter referred to as
“Defendant” or “GardaWorld”), is a Foreign For-Profit Corporation, duly licensed in the
state of Tennessee. Its registered agent is Corporate Creations Network, Inc., located at
205 Powell Place, Brentwood, TN 37027-7522. Its principal address in the United States
is located at 2000 NW Corporate Blvd, Boca Raton, FL 33431-7304. The location at issue
in this matter, as listed on incorporation documents, is Garda CL Central, Inc. and is
located at 4161 New Getwell Road, #106, Memphis, Shelby County, Tennessee, 38118.

4. At all relevant times, Defendant GardaWorld has continuously been an employer engaged
in an industry affecting commerce under §§ 701(b), (g), and (h) of Title VI, 42 U.S.C. §§
2000e(b), (g), and (h).

3. Atall relevant periods of time in relation to this Complaint, Lance McKinney, (hereinafter
referred to as “Supervisor” or “McKinney”), is the current Branch Supervisor employed
by Defendant GardaWorld, at its Memphis, Tennessee location.

6. Defendant, GardaWorld, is an employer within the meaning of Title VIE of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as amended by the Civil Rights Act of
1991, and the Tennessee Human Rights Act, T.C.A. § 4-21-101, et seq.

7. McKinney is a supervisor within the meaning of Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e, et seq., as amended by the Civil Rights Act of 1991, At all relevant
times and locations, McKinney was employed by Defendant as an Operations Supervisor.

Upon information and belief, McKinney is a resident of Shelby County, Tennessee.
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 3of14 PagelD 3

8.

10.

11.

12,

JURISDICTION
Plaintiff has complied with all administrative prerequisites of 42 U.S.C. § 2000e-5, et seq.,
by filing a charge of discrimination with the Tennessee Human Rights Commission
(hereinafter referred to as “THRC”) and the Equal Employment Opportunity Commission
(hereinafter referred to as “EEOC”), on October 6, 2017, EEOC Charge No. 490-2018-
00050, with the acts of discrimination set forth in J] 22-31 of this Complaint. (See
attached, Exhibit A).
Plaintiff filed a subsequent charge of Discrimination with the THRC and EEOC, Charge
No. 490-2018-00202, on October 24, 2017, with the acts of discrimination set forth in ff
22-31 of this Complaint. (See attached, Exhibit B).
On December 21, 2018, the EEOC issued Plaintiff a Notice of Right to Sue. (See
attached, Exhibit C).
Plaintiff's claims arise as the result of GardaWorld discriminating against Plaintiff based
upon her gender. Plaintiff asserts that Defendant, through its Supervisor, McKinney,
subjected Plaintiff to unwelcomed, inappropriate comments of the highly offensive and
sexually explicit nature, unwelcomed and inappropriate sexual touching, and unwelcomed
and inappropriate sexual advances. Further, McKinney in his role as supervisor subjected
Plaintiff to a hostile work environment because of his actions directed at Plaintiff. Plaintiff
was subjected to termination and retaliation as a result of Plaintiff engaging in protected
activity. All of these claims arise under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000 (e) et seq., as amended and pursuant to § 102 of the Civil Rights Act of
1991, 42 U.S.C. § 1987a.

The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(4).
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 4of14 PagelID4

13.

14,

15.

16.

17.

18.

19,

20.

21.

This Court has supplemental jurisdiction to hear ail related state law claims pursuant to 28
U.S.C § 1367.
This Court has jurisdiction over the subject matter of this cause as well as jurisdiction over
all parties identified in this Complaint.

VENUE
As the Defendant resides or does business in the district, and all events giving rise to this
action occurred in this district, venue is proper in this Court pursuant to 28 U.S.C. §
1391(b).

JURY DEMANDED

Plaintiff requests that a jury try and determine any and all material facts in dispute and the
issue of damages. Application for a jury trial is made pursuant to 42 U.S.C. § 1981(a), (c),
which states that a complaining party pursuing a claim under Title VII and seeking
compensatory or punitive damages may demand a trial by jury.

FACTS
The circumstances under which Defendant discriminated against Plaintiff are as follows:
Plaintiff was hired as a Teller on or around February 9, 2013.
Plaintiff was promoted to Cash Vault Services Specialist in 2015.
McKinney became Plaintiffs supervisor in March, 2017.
Defendant, through its Supervisor, McKinney, engaged in unwelcomed, inappropriate
comments of the highly offensive and sexually explicit nature, unwelcomed and
inappropriate sexual touching, and unwelcomed and inappropriate sexual advances
between March, 2017, and October, 2017, when McKinney made comments to Plaintiff

regarding her breast size, her bottom, and subjected her to inappropriate touching.
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page5of14 PagelD5

22.

23.

24,

25,

On or around September 5, 2017, McKinney stated to Plaintiff, “let’s go out,” to which
Plaintiff responded, “no.” McKinney proceeded to take out a pair of scissors and place the
sharp end of the open pair of scissors in contact with Plaintiff's wrist and stated, “you
going out with me?” To which again Plaintiff responded, “no.” McKinney proceeded to
walk away from Plaintiff laughing.

Soon after the September 5, 2017, incident, but prior to September 15, 2017, Plaintiff
worked late assisting a co-worker. Plaintiff observed McKinney leaving for the day, but
then observed McKinney return to “lock the vault.” On this day, McKinney sat in a chair
close to Plaintiff and stated to Plaintiff, “you look lonely,” and “go out with me.”
McKinney, a second time, placed the sharp edge of an open pair of scissors close to
Plaintiff's wrist and again asked Plaintiff to “go out with me.” Plaintiff responded with a
firm “NO,” and demanded that McKinney “leave [Plaintiff] alone.” McKinney
subsequently pulled his chair closer to Plaintiff and continued to verbally harass and
bother Plaintiff. At this time, Plaintiff noticed the distinct odor of alcohol on McKinney’s
breath and person.

Between March, 2017 and September 15, 2017, Defendant, through its Supervisor
McKinney, subjected Plaintiff to sexual harassment and a hostile work environment by
blocking Plaintiff in the workspace and preventing Plaintiff from passing by unless she
responded to his demand that Plaintiff “go out with” McKinney.

Between March, 2017 and September 15, 2017, Defendant, through its Supervisor
McKinney, subjected Plaintiff to sexual harassment and a hostile work environment by
blocking Plaintiffs car in the company parking lot, preventing her from leaving work and

demanding that Plaintiff “go out with” McKinney.
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 6of14 PagelD6

26.

27.

28.

29,

30.

Between March, 2017, and September 15, 2017, Defendant, through its Supervisor
McKinney, subjected Plaintiff to sexual harassment and a hostile work environment by
groping and touching Plaintiff even after Plaintiff demanded that McKinney leave her
alone and would physically pull away from McKinney.

Between March, 2017, and September 15, 2017, Defendant, through its Supervisor
McKinney, subjected Plaintiff to sexual harassment and a hostile work environment by
asking Plaintiff to “come to [McKinney’s] house for drinks.” Plaintiff, on numerous
occasions demanded that McKinney “leave [Plaintiff] alone.”

Supervisor McKinney’s frequent sexual remarks and unwelcome touching created for
Plaintiff a sexually-hostile work environment that was sufficiently sever and perverse to
alter the terms or conditions of her employment.

On September 16, 2017, Plaintiff filed a complaint with Defendant, through submitting a
statement of her grievances to Employee Relations. Defendant took no action to protect
Plaintiff from their employee and Plaintiff's supervisor, McKinney, and the harassment of
Plaintiff by Defendant, through its Supervisor McKinney continued until October 20,
2017, after Plaintiff filed her first EEOC and THRC complaint and Plaintiff was
subsequently terminated.

On October 18, 2017, Plaintiff received a response from Defendant regarding her
statement to Employee Relations. Defendant stated that it was unable to substantiate
Plaintiff's claims, but that “based upon the results of the investigation, appropriate actions
were taken to ensure that the work environment is professional.” A copy of the letter from

Defendant, dated October 18, 2017, is attached hereto as Exhibit D.
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 7of14 PagelD7

31.

32.

33.

34.

35.

36.

37.

On October 20, 2017, Plaintiff was discharged from her position and was told that her
“position was being eliminated.” A copy of the separation letter is attached hereto as
Exhibit E.
Defendant, GardaWorld, at all relevant times, did not maintain effective sexual harassment
policies or procedures.
Defendant, GardaWorld, failed to take prompt and appropriate remedial measures to
protect Plaintiff from the sexually-hostile work environment.
The effect of the unlawful employment practices complained of in paragraphs 22-31 of
this Complaint has been to deprive Plaintiff of equal employment opportunities and to
otherwise adversely affect her employment status as an employee because of her sex,
female,

CAUSES OF ACTION

COUNT 1
TITLE Vil OF THE CIVIL RIGHTS ACT OF 1964

Plaintiff hereby incorporates by reference the preceding paragraphs of this Complaint and
alleges that all Defendants acted in violation of 42 U.S.C. § 2000e, et seq.

Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a) states in part, “It shall be
an unlawful employment practice for an employer--

(1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate
against any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual's race, color, religion, sex, or national origin; or
(2) to limit, segregate, or classify his employees or applicants for employment in any way
which would deprive or tend to deprive any individual of employment opportunities or
otherwise adversely affect his status as an employee, because of such individual's race,
color, religion, sex, or national origin.”

Defendant GardaWorld is at all times relevant to this litigation “employers” as defined in

42 U.S.C. § 2000e.
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 8of14 PagelD8

38

39,

40.

41,

42.

43.

44.

45.

46.

47.

48.

49.

50.

. McKinney is at ail times relevant to this litigation a “supervisor.”

Plaintiff is a member of a protected group based on her gender.

Plaintiff by Defendant’s own admission is otherwise qualified for the position she held.

As a result of the actions and inactions Defendant, through its Supervisor McKinney,
Plaintiff suffered adverse employment actions.

Plaintiff, through Defendant’s Supervisor McKinney, was treated differently than a like
situated employee, outside of Plaintiff's protected class.

The unlawful employment practices complained of in paragraphs 22-31 of this Complaint
were and are intentional.

The unlawful employment practices complained of in paragraphs 22-31 of this Complaint
were and are done with malice or with reckless indifference to the federally protected
rights of Plaintiff.

Defendant, is vicariously liable for the hostile work environment to which Plaintiff was
subject, through its Supervisor McKinney.

COUNT HU
HOSTILE WORK ENVIRONMENT BASED UPON SEXUAL HARASSMENT

Plaintiff hereby incorporates by reference the preceding paragraphs of this Complaint and
alleges that all Defendants acted in violation of 42 U.S.C. § 2000e, et seq.

Defendant GardaWorld is at all times relevant to this litigation “employers” as defined in
42 U.S.C, § 2000e.

McKinney is at all times relevant to this litigation a “supervisor.”

Defendant, through its Supervisor McKinney, subjected Plaintiff to a Hostile Work
Environment.

Plaintiff is a member of a protected group based on her gender.
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page9of14 PagelD9

51.

52.

53.

54.

55,

56.

57.

58.

59.

60,

Plaintiff was subjected to unwelcome sexual harassment at the hands of Defendant,
through its Supervisor, McKinney.

The harassment of Plaintiff, by Defendant, through its Supervisor McKinney, was based
upon her sex.

The harassment of Plaintiff, by Defendant, through its Supervisor McKinney, created a
hostile work environment for Plaintiff.

Defendant, is vicariously liable for the hostile work environment to which Plaintiff was
subject, through its Supervisor McKinney.

COUNT Ik
RETALIATION

Plaintiff hereby incorporates by reference the preceding paragraphs of this Complaint and
alleges that all Defendants acted in violation of 42 U.S.C. § 2000e, et seq.

42 U.S.C. § 2000e 3(a) states, “It shall be an unlawful employment practice for an
employer to discriminate against any of his employees or applicants for employment, for
an employment agency, or joint labor-management committee controlling apprenticeship
or other training or retraining, including on-the-job training programs, to discriminate
against any individual, or for a labor organization to discriminate against any member
thereof or applicant for membership, because he has opposed any practice made an
unlawful employment practice by this subchapter, or because he has made a charge,
testified, assisted, or participated in any manner in an investigation, proceeding, or hearing
under this subchapter.”

Defendant GardaWorld is at all times relevant to this litigation “employers” as defined in
42 ULS.C. § 2000e.

McKinney is at all times relevant to this litigation a “supervisor.”

Plaintiff was engaged in activity protected under Title VII of the Civil Rights Act of 1964.
Plaintiff filed a complaint with the EEOC and the THRC on October 6, 2017, alleging

sexual discrimination.
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 10o0f14 PagelD 10

61.

62.

63.

64.

65.

66.

67.

68.

Defendant received and acknowledged Plaintiff's complaints in a letter dated October 18,
2017.
Plaintiff was terminated on October 20, 2017.
Plaintiff's termination by Defendant was an adverse, retaliatory action against Plaintiff
because of Plaintiff's complaints against Defendant, and its supervisor McKinney.
There is a causal connection between Plaintiffs engaging in protected activity and
Defendant’s adverse, retaliatory action against Plaintiff; namely, Plaintiff's termination.
Defendant treated Plaintiff differently and less favorably in the terms, conditions, and
privileges of employment than it did other employees not engaged in protected activities.
COUNT IV

TENNESSEE HUMAN RIGHTS ACT
Plaintiff hereby incorporates by reference the preceding paragraphs of this Complaint and
alleges that all Defendants acted in violation of T.C.A. §§ 4-21-101, et seq.
T.C.A. § 4-21-40](a)(1), (2), prohibits employers from discriminating against an
employee “because of race, creed, color, religion, sex, age, or national origin in
connection with employment and public accommodations.”
Defendant is at all times relative to this litigation “employers” as defined by T.C.A § 4-21-
102(5), which defines an employer as “persons employing eight or more persons within
the state, or any person acting as an agent of an employer, directly or indirectly.”
Defendant, through its Supervisor McKinney, discriminated against Plaintiff because of

her sex.

10
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page11of14 PagelD 11

69. Defendant retaliated against Plaintiff because of her previous EEOC and THRC charges.

Plaintiff was terminated because she filed his original complaint with the THRC and the

EEOC,

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests the

following relief:

1,

9.

That Plaintiff be granted a judgment for back pay, calculated from the date the
unlawful termination occurred and including pre-judgment interest on such wages
owed;

That Plaintiff be granted compensatory damages, including front pay, lost future
earings and lost earning capacity;

That Plaintiff be compensated for any and all lost health and retirement benefits;

That Plaintiff be granted compensatory damages in the amount of $200,000.00;

That Plaintiff be granted punitive damages, due to the malicious and intentional
conduct of Defendants;

That Plaintiff be granted actual and punitive damages for humiliation and
embarrassment caused by the discriminatory actions of Defendants;

That Plaintiff be granted actual and punitive damages in the amount of $300,000;
That Defendants be ordered to pay all costs, including discretionary and court costs,
as well as attorney’s fees, associated with this action;

That Plaintiff be granted prejudgment interest on any award granted;

10, That Plaintiff be granted such other relief as she may be entitled.

1
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 12o0f14 PagelD 12

Respectfully submitted

MCDONALD KUHN, PLLC

BY:/s/Adrienne S. Moore
Loys A. “Trey” Jordan #16766
Adrienne Starling Moore 32606
5400 Poplar Ave. Ste. 330
Memphis, TN 38119
(901)526-0606
amoore@émekuhn.com
tlordan@emekuhn.com

Attorneys for Plaintiff

12
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page 130f14 PagelD 13

AFFIDAVIT

STATE OF TENNESSEE
COUNTY OF SHELBY

PERSONALLY, appeared before me the undersigned authority, in and for the county and state
aforesaid, the within named, Petrina Boyland, who, being by me first duly sworn on his oath, states that
he is the Plaintiff in this Complaint, and that the causes as therein stated are true and correct.

febca Bol af

Petrina Boyland

SWORN TO AND SUBSCRIBED BEFORE ME, this the 27" day of December, 2018.

NOTARY PUBLIC J

 

ws ‘f
3 3S Ke %
My Commission Expires: LY | igs STATE ee
= F .* =
= i TENNESSee : =
2 3, NOtary =
4%, PUBLIC “ =
O%, te OS
i ¥ cout ot 2

HH awa!

Son Expires 0
Case 2:19-cv-02167-JPM-cgc Document1 Filed 03/11/19 Page14o0f14 PagelD 14

CERTIFICATE OF SERVICE

I hereby certify that on March 11, 2019, I, via private process server, served the

preceding Complaint and Summons on the following:

I.

Corporate Creations Network, Inc.

Registered agent for Garda CL Central, Inc. d/b/a/ GardaWorld
205 Powell Place

Brentwood, TN 37027-7522

And
Garda CL Central, Inc.

4161 New Getwell Road, Suite 103
Memphis, TN 38118\

/s/Adrienne S, Moore
Adrienne 8. Moore, 32606

13
